internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp-plr-107626-00 date date number release date index number legend distributing controlled date a date b dear this is in response to a letter dated date requesting that we supplement our letter_ruling dated date plr-106109-98 the prior letter_ruling the information submitted for consideration is summarized below capitalized terms retain the meanings assigned to them in the prior letter_ruling controlled is a corporation that was an indirect wholly owned subsidiary of distributing on date a and had been for more than five years immediately prior to date a controlled did a recapitalization in which its outstanding common_stock was converted into two different classes of common_stock class a and class b which were identical except for voting rights on date a controlled issued stock to the public in an ipo on date b distributing distributed its stock in controlled pursuant to sec_355 and the prior letter_ruling we granted the rulings in the prior letter_ruling based among other things on the representation that controlled’s management had no plan or intention to proposed a change to the voting rights or powers of either class of controlled’s stock subsequent to date b controlled experienced unanticipated problems resulting from having two classes of stock outstanding distributing and controlled now seek a supplemental ruling on a proposed recapitalization in which all of controlled’s outstanding class b common_stock will be converted into class a common_stock resulting in controlled having a single class of common_stock outstanding controlled and distributing have represented that all of the other plr-107626-00 representations made in the prior letter_ruling are still true and correct based upon the information and representations submitted with the original and supplemental ruling requests we hold that the proposed recapitalization of controlled’s stock will not have an adverse effect on the rulings contained in the prior letter_ruling this supplemental ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter together with the prior letter_ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely jasper l cummings associate chief_counsel by lewis k brickates assistant to the branch chief
